

116 HRES 715 IH: Recognizing Survivors Victory Day to celebrate and honor the victims and survivors of trauma.
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 715IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Carter of Texas submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing Survivors Victory Day to celebrate and honor the victims and survivors of trauma.
	
 Whereas, on November 19, 2002, Jessica Huber from Leander, Texas, was nearly killed after her mother, while under the influence of prescription pain killers, narcotics, and marijuana, ran a red light and crashed;
 Whereas Jessica, as a result of her injuries, underwent multiple blood transfusions and surgeries; Whereas, despite the extraordinary odds against her survival, Jessica is living a happy, healthy, and productive life;
 Whereas Jessica’s story is a poignant reminder of the thousands who have been victims and survivors of trauma;
 Whereas stories of survivors of trauma remind us all of the indomitable nature of the human spirit and our basic desire to persevere in the face of adversity; and
 Whereas, in honor of Jessica Huber, November 19 is recognized as Survivors Victory Day: Now, therefore, be it
	
 That the House of Representatives recognizes Survivors Victory Day to celebrate and honor the victims and survivors of trauma.
		